Citation Nr: 0920982	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  08-29 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Propriety of a rating reduction from 30 percent to 10 
percent for post-operative residuals of a meniscectomy with 
synovectomy and arthritic changes of the right knee.  

2.  Propriety of a rating reduction from 20 percent to 10 
percent for chondromalacia of the left knee.  

3.  Entitlement to an increased rating for post-operative 
residuals of a meniscectomy with synovectomy and arthritic 
changes of the right knee.  

4.  Entitlement to an increased rating for chondromalacia of 
the left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to May 
1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2007 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which reduced the disability rating for the Veteran's 
right knee disability from 30 percent to 10 percent, and for 
his left knee disability from 20 percent to 10 percent.  Both 
these reductions were made effective March 1, 2008.  The 
Veteran subsequently initiated and perfected appeals of these 
reduced rating determinations.  As the Veteran had initially 
applied for an increased rating for his bilateral knee 
disabilities, and has continued to allege increased ratings 
are warranted for the same, the Board will consider, as 
separate issues, entitlement to increased ratings for 
bilateral knee disabilities.  

In January 2009, the Veteran testified before the undersigned 
Veterans Law Judge, seated at the RO.  

The issues to entitlement to increased ratings for bilateral 
knee disabilities are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  A September 24, 2007, rating decision proposed to reduce 
the evaluation of the Veteran's bilateral knee disabilities 
from 30 percent for the right knee and 20 percent for the 
left knee to 10 percent for each knee, based on the findings 
of an August 2007 VA examination.  

2.  A December 4, 2007, rating decision reduced the Veteran's 
bilateral knee disabilities to 10 percent for each knee, 
effective March 1, 2008.  
 
3.  Improvement of the Veteran's post-operative residuals of 
a meniscectomy with synovectomy and arthritic changes of the 
right knee sufficient to demonstrate impairment less than 
severe has not been shown.  

4.  Improvement of the Veteran's chondromalacia of the left 
knee sufficient to demonstrate impairment less than moderate 
has not been shown.  


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 30 percent evaluation 
for post-operative residuals of a meniscectomy with 
synovectomy and arthritic changes of the right knee have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.105, 3.344, 4.3, 4.7, 4.71a, 
Diagnostic Code 5257 (2008).  

2.  The criteria for restoration of a 20 percent evaluation 
for chondromalacia of the left knee have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.105, 3.344, 4.3, 4.7, 4.71a, Diagnostic Code 
5257 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

With respect to the claimant's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  To the extent there 
may be any deficiency of notice or assistance, there is no 
prejudice to the appellant in proceeding with the issue on 
appeal given the favorable nature of the Board's decision 
with regard to the pending claims being decided herein.  

II. Rating reduction

The Veteran appeals a December 2007 rating decision which 
reduced to a 10 percent rating each his post-operative 
residuals of a right knee meniscectomy with synovectomy and 
arthritic changes, previously rated as 30 percent disabling, 
and his chondromalacia of the left knee, previously rated as 
20 percent disabling.  Both reductions were made effective 
March 1, 2008.  

There is no question that a disability rating may be reduced.  
However, the circumstances under which rating reductions can 
occur are specifically limited and carefully circumscribed by 
regulations promulgated by the Secretary.  Dofflemyer v. 
Derwinski, 2 Vet. App. 277, 280 (1992).  In Brown v. Brown, 5 
Vet. App. 413, 420 (1993), the U.S. Court of Appeals for 
Veterans Claims (Court) has interpreted the provisions of 38 
C.F.R. § 4.13 to require that in any rating reduction case it 
must be ascertained, based upon a review of the entire 
recorded history of the disorder, whether the evidence 
reflects an actual change in the disability and whether the 
examination reports reflecting such change are based upon 
thorough examinations.  In addition, 38 C.F.R. §§ 4.2 and 
4.10 indicate, as applied to a rating reduction case, that 
not only must it be determined that an improvement in a 
disability has actually occurred, but also that improvement 
in a disability actually reflects improvement in the 
Veteran's ability to function under the ordinary conditions 
of life and work.  

Generally, the provisions of 38 C.F.R. § 3.344 establish that 
there must be improvement before an evaluation is reduced.  
However, the provisions 38 C.F.R. §§ 3.344(a) and (b), which 
govern reductions of rating in effect for five or more years, 
do not apply in this case because the disability ratings at 
issue were in effect from July 31, 2003, to March 1, 2008, a 
period of just less than five years.  As regards disability 
ratings in effect for less than five years, adequate 
reexamination that discloses improvement in the condition 
will warrant reduction in rating.  See 38 C.F.R. § 3.344(c) 
(2008).  In considering the propriety of a reduction, the 
Board must focus on the evidence of record available to the 
RO at the time the reduction was effectuated, although post-
reduction medical evidence may be considered for the limited 
purpose of determining whether the condition had demonstrated 
actual improvement.  Cf. Dofflemyer, 2 Vet. App. at 281-282.  
The burden of proof is on VA to establish that a reduction is 
warranted by a preponderance of the evidence.  Kitchens v. 
Brown, 7 Vet. App. 320 (1995).  

Considering first the procedural requirements of a rating 
reduction, the Board observes that the Veteran was afforded 
at least 60 days notice of the proposed reduction in his 
disability ratings.  See 38 C.F.R. § 3.105(e) (2008).  A 
September 24, 2007, rating decision, a copy of which was 
mailed to the Veteran on October 1, 2007, was issued 
proposing to reduce his disability ratings for his service-
connected bilateral knee disabilities.  Therefore, the notice 
he was provided met the regulatory requirements.  He was also 
informed he had the right to submit additional evidence on 
his own behalf, as well as request a personal hearing before 
VA personnel.  The Board finds the procedural requirements 
specific to the reduction of a disability rating in effect 
less than five years were met.  

The Veteran's knee disabilities have been rated under 
Diagnostic Code 5257, for other impairment of the knee joint, 
resulting in recurrent subluxation or lateral instability.  
This Code provides a 10 percent rating for slight recurrent 
subluxation or lateral instability of a knee; a 20 percent 
rating for moderate recurrent subluxation or lateral 
instability; and a 30 percent rating for severe recurrent 
subluxation or lateral instability.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2008).  

a. Right knee

Upon the filing of the Veteran's March 2007 increased rating 
claim, he was afforded an August 2007 VA orthopedic 
examination.  His claims file was reviewed in conjunction 
with the examination, and his history of in-service injuries 
to both knees was noted.  He stated he continued to 
experience bilateral knee pain, which affected his job as a 
mail handler.  He gave positive responses for pain, weakness, 
stiffness, instability, swelling, heat, redness, 
fatiguability, and lack of endurance.  The Veteran also 
reported severe flare-ups of both knees with activity, 
episodes of which could last up to 4-5 days.  He used knee 
braces bilaterally.  The examiner stated the Veteran's 
bilateral knee disabilities had a "severe" effect on his 
walking, and prevented all recreational activity.  On 
objective evaluation of the right knee, the Veteran had 
flexion to 100 degrees, with pain after 80 degrees, and 
extension to 0 degrees.  His gait was described as abnormal 
and slow.  The examiner confirmed functional limitations on 
both standing and walking, and abnormal weight bearing was 
also noted.  While the Veteran was positive for fatigue, 
weakness, and lack of endurance, the examiner did not 
indicate any additional limitation of motion resulted from 
such factors.  Lachman's and McMurray's tests were both 
negative.  A June 2007 VA X-ray of the right knee 
demonstrated stable osteoarthritis, with moderate joint 
effusion in the suprapatellar pouch.  No acute fractures or 
bony lesions were visible.  The final impression was of 
osteoarthritis and bursitis.  

Also obtained were VA outpatient treatment records for 2006-
07.  An October 2006 MRI of the right knee confirmed moderate 
joint effusion with a Baker's cyst, and severe osteoarthritis 
in the lateral compartment.  Subsequent treatment records 
confirm recurrent right knee pain, partially relieved with 
aspiration of joint fluid.  

Considering this evidence in light of the Diagnostic Code 
5257, the Board concludes that restoration of the Veteran's 
30 percent rating for his right knee disability, post-
operative residuals of a meniscectomy with synovectomy and 
arthritic changes, is in order.  While the Veteran's range of 
motion of the right knee was not limited to a compensable 
degree, even when additional limitation of motion due to pain 
was considered, he nevertheless experienced sufficient 
disability to support and continue a finding of severe 
impairment.  The Veteran's functional impairment due to his 
right knee disability was significant, resulting in abnormal 
standing, walking, and weight-bearing.  His gait was also 
slow, and he required a right knee brace, according to the 
examination report.  Impairment to walking was characterized 
as severe, and the October 2006 MRI confirmed severe 
osteoarthritis of the right knee in the lateral compartment.  
Consequently, the Board does not conclude that the 
preponderance of the evidence establishes improvement in the 
Veteran's right knee disability sufficient to warrant a 
finding of only slight or moderate impairment, and his 30 
percent rating is hereby restored.  See 38 C.F.R. §§ 4.3, 4.7 
(2008).  In so doing, the Board finds the Veteran's ongoing 
functional impairment in his occupational and social 
functioning remains at the prior level of severe, despite the 
fact that some slight improvement in such areas as range of 
motion has been demonstrated.  See 38 C.F.R. § 4.10 (2008).  

b. Left knee

Upon the filing of the Veteran's March 2007 increased rating 
claim, he was afforded an August 2007 VA orthopedic 
examination.  His claims file was reviewed in conjunction 
with the examination, and his history of in-service injuries 
to both knees were noted.  He stated he continued to 
experience bilateral knee pain, which affected his job as a 
mail handler.  He gave positive responses for pain, weakness, 
stiffness, instability, swelling, heat, redness, 
fatiguability, and lack of endurance.  The Veteran also 
reported severe flare-ups of both knees with activity, which 
could last up to 4-5 days.  He used knee braces bilaterally.  
The examiner stated the Veteran's bilateral knee disabilities 
had a "severe" effect on his walking, and prevented all 
recreational activity.  On objective evaluation of the left 
knee, the Veteran had flexion to 100 degrees, with pain after 
80 degrees, and extension to 0 degrees.  His gait was 
described as abnormal and slow.  The examiner confirmed 
functional limitations on both standing and walking, and 
abnormal weight bearing was also noted.  While the Veteran 
was positive for fatigue, weakness, and lack of endurance, 
the examiner did not indicate any additional limitation of 
motion resulted from such factors.  Lachman's and McMurray's 
tests were both negative.  A July 2007 VA X-ray of the left 
knee demonstrated mild and stable osteoarthritis, with joint 
spaces maintained.  This examination was essentially 
unchanged from a September 2006 X-ray.  No fracture or 
dislocation was evident.  The final impression was of 
osteoarthritis and bursitis.  

Considering this evidence in light of the Diagnostic Code 
5257, the Board concludes that restoration of the Veteran's 
20 percent rating for his left knee disability, 
chondromalacia, is in order.  While the Veteran's range of 
motion of the left knee was not limited to a compensable 
degree, even when additional limitation of motion due to pain 
was considered, he nevertheless experienced sufficient 
disability to support a finding of moderate impairment.  The 
Veteran's functional impairment due to his left knee 
disability was significant, resulting in abnormal standing, 
walking, and weight-bearing.  His gait was also slow, and he 
required a left knee brace.  Impairment to walking was 
characterized as severe, and osteoarthritis was confirmed on 
July 2007 X-ray.  Consequently, the Board does not conclude 
that the preponderance of the evidence establishes 
improvement in the Veteran's left knee disability sufficient 
to warrant a finding of only slight impairment, and his 20 
percent rating is hereby restored.  See 38 C.F.R. §§ 4.3, 4.7 
(2008).  In so doing, the Board finds the Veteran's ongoing 
functional impairment in his occupational and social 
functioning remains at the prior level of moderate, despite 
the fact that some slight improvement in such areas as range 
of motion has been demonstrated.  See 38 C.F.R. § 4.10 
(2008).  


ORDER

A 30 percent disability rating for post-operative residuals 
of a meniscectomy with synovectomy and arthritic changes of 
the right knee is restored.  

A 20 percent disability rating for chondromalacia of the left 
knee is restored.  


REMAND

As was made clear by the Veteran's original March 2007 claim 
and his subsequent contentions, he seeks not only restoration 
of his previous ratings for his bilateral knee disabilities, 
but increased ratings for the same as well.  However, review 
of the record indicates additional development is required 
prior to any adjudication by the Board.  

First, the Board notes that at his January 2009 personal 
hearing, the Veteran stated he has received VA medical 
treatment for his knee disabilities as recently as November 
2008.  However, review of the VA medical treatment records 
already obtained indicate no treatment records dated more 
recently than October 31, 2008.  He also stated that his 
employer, the U.S. Postal Service, has requested he submit to 
a fitness for duty examination due to his bilateral knee 
disabilities, thereby raising the possibility of the 
existence of pertinent employment-related medical records.  
VA is obligated to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2008).  This 
duty includes obtaining pertinent VA and private medical 
records identified by the Veteran.  38 U.S.C.A. § 5103A(b) 
(West 2002 & Supp. 2008).  Therefore, these issues must be 
remanded to obtain any outstanding VA and private treatment 
records.  

Next, the Board notes that at his January 2009 hearing, the 
Veteran testified that his bilateral knee disabilities have 
worsened in the recent past.  He stated that he was recently 
issued a cane by VA due to recurrent buckling of his knees.  
He also stated he was told he would soon require a total knee 
replacement on the right.  Where the record does not 
adequately reveal the current state of the claimant's 
disability, the fulfillment of the statutory duty to assist 
requires a thorough and contemporaneous medical examination.  
Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) 
v. Derwinski, 1 Vet. App. 121, 124 (1991).  Thus, although 
the Veteran was afforded a VA orthopedic examination as 
recently as August 2007, the Board concludes a more recent VA 
examination is warranted for both knees.  VA's duty to assist 
includes providing a medical examination and/or obtaining a 
medical opinion when such an examination becomes necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2008).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Tampa VA medical center 
and request any available medical 
treatment records for the Veteran which 
have not already been received, to include 
any generated beginning November 2008 and 
thereafter.  Associate all records 
obtained with the claims file.  If no such 
records are available, this fact must be 
noted for the record.  

2.  After obtaining proper authorization, 
contact the USPS and request the Veteran's 
employment medical file pertaining to any 
fitness for duty examinations or other 
medical findings indicating the effect of 
his bilateral knee disabilities on his 
ability to maintain employment.  

3.  Schedule the Veteran for a VA 
orthopedic examination to determine his 
current degree of disability resulting 
from his bilateral knee disorders.  He 
must be given adequate notice of the date 
and place of any requested examination.  
The claims file and a copy of this remand 
must be made available to the examiner and 
the examiner should indicate in his/her 
report that these records were reviewed.  
Any indicated tests, including X-rays if 
found necessary by the examiner, should be 
accomplished.  The examiner should 
indicate complete range of motion in 
degrees for each knee and whether the 
Veteran experiences additional functional 
loss as a result of painful knee motion, 
instability, weakness, or lack of 
endurance of the knee joints.  The 
examiner should also indicate the presence 
and severity of any lateral instability or 
recurrent subluxation in either knee.  Any 
other impairment related to the Veteran's 
bilateral knee disabilities should also be 
noted for the record.  The clinical 
findings and reasons upon which any 
opinion is based should be clearly set 
forth.  

4.  After undertaking any additional 
development deemed appropriate, and giving 
the appellant full opportunity to 
supplement the record, readjudicate the 
Veteran's pending claims in light of any 
additional evidence added to the record.  
If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished with a supplemental 
statement of the case and be afforded the 
applicable opportunity to respond before 
the record is returned to the Board for 
further review.  

The Board offers no opinion at this time regarding the 
ultimate outcome of this appeal.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


